Title: From John Adams to George Washington, 16 July 1789
From: Adams, John
To: Washington, George



Dear Sir
Richmond hill July 16. 1789

The inclosed letters are from two as respectable characters as any in Massachusetts, containing information which I hope has been transmitted to you, through other channels. But as it is possible, it may be otherwise, it is my duty to lay them before you, which I beg leave to do by the bearer Colo: Smith.
With all possible deference and respect I have the honor to be, Sir your / most obedient, friend
John Adams